      Case 1:20-cv-00175-HSO-JCG Document 36 Filed 08/19/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       SOUTHERN DIVISION


 CHARLES KIMLER                      §                         PLAINTIFF
                                     §
 v.                                  §       Civil No. 1:20-cv-175-HSO-JCG
                                     §
 UNITED STATES OF AMERICA;           §                      DEFENDANTS
 JOHN DOES A – Z                     §



                            FINAL JUDGMENT

      In accordance with the Memorandum Opinion and Order entered this date,

      IT IS, THEREFORE, ORDERED AND ADJUDGED, that this civil action

is DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 19th day of August, 2021.


                                    s/ Halil Suleyman Ozerden
                                    HALIL SULEYMAN OZERDEN
                                    UNITED STATES DISTRICT JUDGE
